UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended June 30, 2008 Commission File No. 1-6407 SOUTHERN UNION COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 75-0571592 (I.R.S. Employer Identification No.) 5444 Westheimer Road Houston, Texas (Address of principal executive offices) 77056-5306 (Zip Code) Registrant's telephone number, including area code:(713) 989-2000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securi­ties Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes P No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerPAccelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoP The number of shares of the registrant's Common Stock outstanding on August 1, 2008 was 124,026,496. SOUTHERN UNION COMPANY AND SUBSIDIARIES FORM 10-Q June 30, 2008 Table of Contents PART I. FINANCIAL INFORMATION: Page(s) ITEM 1. Financial Statements (Unaudited): Condensed consolidated statement of operations. 2-3 Condensed consolidated balance sheet. 4-5 Condensed consolidated statement of cash flows. 6 Condensed consolidated statement of stockholders’ equity and comprehensive income. 7 Notes to condensed consolidated financial statements. 8 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 30 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. 41 ITEM 4. Controls and Procedures. 44 PART II. OTHER INFORMATION: ITEM 1. Legal Proceedings. 46 ITEM 1A. Risk Factors. 46 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds. 46 ITEM 3.Defaults Upon Senior Securities. 47 ITEM 4.Submission of Matters to a Vote of Security Holders. 47 ITEM 5.Other Information. 47 ITEM 6.Exhibits. 47 SIGNATURES 52 1 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Three months ended June 30, 2008 2007 (In thousands, except per share amounts) Operating revenues (Note 11) $ 733,055 $ 588,049 Operating expenses: Cost of gas and other energy 459,032 324,626 Operating, maintenance and general 116,279 115,309 Depreciation and amortization 49,321 43,666 Revenue-related taxes 5,974 5,675 Taxes, other than on income and revenues 12,172 11,373 Total operating expenses 642,778 500,649 Operating income 90,277 87,400 Other income (expenses): Interest expense (50,603 ) (51,146 ) Earnings from unconsolidated investments 21,098 26,270 Other, net 720 3,474 Total other income (expenses), net (28,785 ) (21,402 ) Earnings before income taxes 61,492 65,998 Federal and state income tax expense (Note 9) 18,582 15,023 Net earnings 42,910 50,975 Preferred stock dividends (3,436 ) (4,341 ) Loss on extinguishment of preferred stock (Note 14) (1,995 ) - Net earnings available for common stockholders $ 37,479 $ 46,634 Net earnings available for common stockholders per share: Basic $ 0.30 $ 0.39 Diluted 0.30 0.39 Dividends declared on common stock per share $ 0.15 $ 0.10 Weighted average shares outstanding(Note 5): Basic 124,008 119,873 Diluted 124,242 120,799 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Six months ended June 30, 2008 2007 (In thousands, except per share amounts) Operating revenues (Note 11) $ 1,685,753 $ 1,368,281 Operating expenses: Cost of gas and other energy 1,069,201 807,711 Operating, maintenance and general 225,189 210,504 Depreciation and amortization 97,944 87,130 Revenue-related taxes 24,924 22,694 Taxes, other than on income and revenues 24,663 23,248 Total operating expenses 1,441,921 1,151,287 Operating income 243,832 216,994 Other income (expenses): Interest expense (101,304 ) (103,331 ) Earnings from unconsolidated investments 37,827 57,166 Other, net 1,058 3,761 Total other income (expenses), net (62,419 ) (42,404 ) Earnings before income taxes 181,413 174,590 Federal and state income tax expense (Note 9) 55,595 44,894 Net earnings 125,818 129,696 Preferred stock dividends (7,777 ) (8,682 ) Loss on extinguishment of preferred stock (Note 14) (1,995 ) - Net earnings available for common stockholders $ 116,046 $ 121,014 Net earnings available for common stockholders per share: Basic $ 0.94 $ 1.01 Diluted 0.94 1.00 Dividends declared on common stock per share $ 0.30 $ 0.20 Weighted average shares outstanding(Note 5): Basic 122,905 119,832 Diluted 123,188 120,546 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) ASSETS June 30, December 31, 2008 2007 (In thousands) Current assets: Cash and cash equivalents $ 231,319 $ 5,690 Accounts receivable, net of allowances of $5,777 and $4,144, respectively 331,793 358,521 Accounts receivable – affiliates 7,647 29,943 Inventories(Note 4) 385,547 263,618 Gas imbalances - receivable 220,391 105,371 Prepayments and other assets 82,374 45,181 Total current assets 1,259,071 808,324 Property, plant and equipment: Plant in service 5,792,951 5,509,992 Construction work in progress 410,846 377,918 6,203,797 5,887,910 Less accumulated depreciation and amortization (871,503) (785,623) Net property, plant and equipment 5,332,294 5,102,287 Deferred charges: Regulatory assets 71,040 64,193 Deferred charges 64,175 60,468 Total deferred charges 135,215 124,661 Unconsolidated investments(Note 6) 1,258,330 1,240,420 Goodwill 89,227 89,227 Other 35,815 32,994 Total assets $ 8,109,952 $ 7,397,913 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) STOCKHOLDERS' EQUITY AND LIABILITIES June 30, December 31, 2008 2007 (In thousands) Stockholders’ equity: Common stock, $1 par value; 200,000 shares authorized; 125,083 shares issued at June 30, 2008 $ 125,083 $ 121,102 Preferred stock, no par value; 6,000 shares authorized; 728 and 920 shares issued, respectively (Note 14) 182,029 230,000 Premium on capital stock 1,888,333 1,784,223 Less treasury stock: 1,066 and 1,063 shares, respectively, at cost (27,921 ) (27,839 ) Less common stock held in trust: 713 and 783 shares, respectively (14,168 ) (15,085 ) Deferred compensation plans 14,231 15,148 Accumulated other comprehensive loss (39,137 ) (11,594 ) Retained earnings 188,710 109,851 Total stockholders' equity 2,317,160 2,205,806 Long-term debt obligations(Note 7) 3,315,661 2,960,326 Total capitalization 5,632,821 5,166,132 Current liabilities: Long-term debt and capital lease obligation due within one year(Note 7) 424,980 434,680 Notes payable - 123,000 Accounts payable and accrued liabilities 360,117 335,253 Federal, state and local taxes payable 33,252 35,461 Accrued interest 48,839 45,911 Customer deposits 17,112 17,589 Deferred gas purchases 69,632 - Gas imbalances - payable 483,876 272,850 Other 113,478 58,969 Total current liabilities 1,551,286 1,323,713 Deferred credits 206,353 215,063 Accumulated deferred income taxes 719,492 693,005 Commitments and contingencies(Note 10) Total stockholders' equity and liabilities $ 8,109,952 $ 7,397,913 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, 2008 2007 (In thousands) Cash flows provided by (used in) operating activities: Net earnings $ 125,818 $ 129,696 Adjustments to reconcile net earnings to net cash flows provided by operating activities: Depreciation and amortization 97,944 87,130 Deferred income taxes 47,444 35,012 Unrealized loss on derivatives 19,126 264 Earnings from unconsolidated investments, adjusted for cash distributions 2,923 12,488 Other 19,683 13,667 Changes in operating assets and liabilities 34,406 11,084 Net cash flows provided by operating activities 347,344 289,341 Cash flows provided by (used in) investing activities: Additions to property, plant and equipment (342,728 ) (205,279 ) Dispositions of operations, net - (49,304 ) Return of investment in Citrus (Note 6) - 6,546 Other (2,814 ) 4,788 Net cash flows used in investing activities (345,542 ) (243,249 ) Cash flows provided by (used in) financing activities: Decrease in book overdraft (6,237 ) (11,196 ) Issuance costs of debt (3,867 ) (1,055 ) Issuance of common stock 100,000 - Issuance of long-term debt 400,000 455,000 Dividends paid on common stock (36,590 ) (23,938 ) Dividends paid on preferred stock (8,682 ) (8,682 ) Extinguishment of preferred stock (48,592 ) - Repayment of debt obligation (51,829 ) (477,776 ) Net change in revolving credit facilities (123,000 ) 11,000 Proceeds from exercise of stock options 3,846 3,304 Other (1,222 ) 1,638 Net cash flows provided by (used in) financing activities 223,827 (51,705 ) Change in cash and cash equivalents 225,629 (5,613 ) Cash and cash equivalents at beginning of period 5,690 5,751 Cash and cash equivalents at end of period $ 231,319 $ 138 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (UNAUDITED) Common Preferred Premium Common Deferred Accumulated Total Stock, Stock, on Treasury Stock Compen- Other Stock- $1 Par No Par Capital Stock, Held sation Comprehensive Retained holders' Value Value Stock at cost In Trust Plans Loss Earnings Equity (In thousands) Balance December 31, 2007 $ 121,102 $ 230,000 $ 1,784,223 $ (27,839 ) $ (15,085 ) $ 15,148 $ (11,594 ) $ 109,851 $ 2,205,806 Comprehensive income: Net earnings - 125,818 125,818 Net change in other comprehensive loss (Note 3) - (27,543 ) - (27,543 ) Comprehensive income 98,275 Preferred stock dividends - (7,777 ) (7,777 ) Cash dividends declared - (37,187 ) (37,187 ) Issuance of common stock 3,693 - 96,307 - 100,000 Share-based compensation - - 2,871 - 2,871 Restricted stock issuances 56 - (56 ) (82 ) - (82 ) Exercise of stock options 232 - 3,614 - 3,846 Extinguishment of preferred stock (Note 14) - (47,971 ) 1,374 - (1,995 ) (48,592 ) Contributions to Trust - (794 ) 794 - - - Disbursements from Trust - 1,711 (1,711 ) - - - Balance June 30, 2008 $ 125,083 $ 182,029 $ 1,888,333 $ (27,921 ) $ (14,168 ) $ 14,231 $ (39,137 ) $ 188,710 $ 2,317,160 The Company’s common stock is $1 par value.Therefore, the change in Common Stock, $1 par value, is equivalent to the change in the number of shares of common stock issued. The accompanying notes are an integral part of these condensed consolidated financial statements. 7 SOUTHERN UNION COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The accompanying unaudited interim condensed consolidated financial statements of Southern Union Company (Southern Union) and its subsidiaries (collectively, the Company)have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (SEC) for quarterly reports on Form 10-Q.These statements do not include all of the information and annual note disclosures required by accounting principles generally accepted in the United States of America (GAAP), and should be read in conjunction with the Company’s financial statements and notes thereto for the year ended December 31, 2007, which are included in the Company’s Form 10-K filed with the SEC.The accompanying unaudited interim condensed consolidated financial statements have been prepared in accordance with GAAP and reflect adjustments that are, in the opinion of management, necessary for a fair statement of results for the interim period.The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP.Due to the seasonal nature of the Company’s operations, the results of operations and cash flows for any interim period are not necessarily indicative of the results that may be expected for the full year. 1.Description of Business Southern Union owns and operates assets in the regulated and unregulated natural gas industry and is primarily engaged in the gathering, processing, transportation, storage and distribution of natural gas in the United States.The Company operates in three reportable segments:Transportation and Storage, Gathering and Processing, and Distribution.The Transportation and Storage segment is primarily engaged in the interstate transportation and storage of natural gas in the Midwest and from the Gulf Coast to Florida, and also provides liquified natural gas (LNG) terminalling and regasification services.The Gathering and Processing segment is primarily engaged in the gathering, treating, processing and redelivery of natural gas and natural gas liquids in Texas and New Mexico.The Distribution segment is primarily engaged in the local distribution of natural gas in Missouri and Massachusetts. 2.
